DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 16-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claim 16-21, Group IV and amended claim 7-12, Group III are directed to related method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, whereas Group III, is a process of making a beverage composition without injecting water at a temperature as cited, to provide a coffee beverage of Group IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, claim 7-12, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Application Status
Amended claim 7-12 are under examination.
Claim 1-6 and 16-21 are withdrawn from examination. 
Claim 7-12 are rejected.
Withdrawn Rejections
The 35 U.S.C. 102(a)(2) over claim(s) 7-12 as being anticipated by Kane (US 2,110,732) have been withdrawn in light of Applicants’ amendments with new limitations in claim 7. 
The Double Patenting Rejection set forth in previous office action have been withdrawn in light of Applicant’s amendments. 
Information Disclosure Statement
The information disclosure statement filed 09/24/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non Patent Literature No. 2, is not legible, blurry print.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 7 to recite “…extracting a portion of the roast and ground coffee beans with water…mixing a reminder of the roast and ground coffee beans…” is not supported in the specification as originally filed. The specification does not support the new limitation of extracting a portion (emphasis) of the roast and ground coffee beans with water…mixing a reminder (emphasis) of the roast and ground coffee beans with the dried coffee extract. In other words, the specification does not specifies dividing the roast and ground coffee beans into two steps, wherein one portion of the roast and ground coffee beans is to be extract with water and the reminder portion of roast and ground coffee beans to be added to the dried coffee extract; hence the new limitation is new matter. Applicant is required to remove new matter in response to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US 2,110,732) and in view of Patterson (US 2,162,272).
Regarding claim 7, 10 and 11, Kane discloses a method of making a coffee ball (beverage composition) wherein the coffee ball comprises a coffee mixture of soluble coffee and freshly roasted crushed (ground) and screened (‘732, pg. 1, col. 2, ln. 19-21). Kane discloses the method comprising steps of roasting and grinding to provide the ground, fresh roasted coffee (‘732, pg. 2, col. 1, ln. 17-22); and extracting ground, fresh roasted coffee with water at temperature of about 15°C to about 30°C to provide a liquid extract (‘732, pg. 2, col. 3, ln. 39-51). Kane’s temperature in the extracting step is in range with the cited range of below 60°C as cited in claim 7; and in range with the cited range of between 2°C and 40°C as cited in claim 10. Kane discloses a step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide a dry soluble coffee product; and mixing the dry soluble coffee product (dried coffee extract) with the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) to provide a mixture. 
With respect to the new limitation of “…extracting a portion of the roast and ground coffee beans with water…mixing a reminder of the roast and ground coffee beans…”, Kane does not explicitly disclose the extracting wherein a portion of the roast and ground coffee beans with water to obtain the liquid extract and mixing a reminder of the roast and ground coffee beans with the dry soluble coffee product (dried coffee extract). However, it would have been obvious to one of ordinary skill in the art to be motivated to use a portion of Kane’s roast and ground coffee beans for extracting with water to 
With respect to the new limitation of “…filling a chamber of a beverage capsule with the dried roast and ground coffee mixture; and hermetically sealing the chamber of the beverage capsule…”, Kane discloses filling the mixture into bags, sacks and other suitable container (capsule) wherein the bags or the containers ware expected to have a void space, chamber for the mixture; and are wrapped (sealed) in a moisture proof medium (‘732, pg. 2, col. 1, ln. 54-75, col.2, ln. 1-10).  Kane does not teach the wrapped in the moisture proof medium is hermetically. However, Patterson discloses a coffee bag with an inner hermetically sealed container (‘272, pg. 1, col. 2, ln. 14-45, claim 4, Fig.1, 3, 4). Patterson and Kane are of the same field of endeavor of coffee bags with ground coffee. It would have been obvious to one of ordinary skill in the art to be motivated to use Patterson’s inner hermetically sealed container in Kane’s method to provide a sealed protection from air to retain coffee aroma and flavoring as taught by Patterson (‘272, pg. 1, col. 1, ln. 20-34). 
With respect to claim 11, modified Kane’s extracting step is not subjected to membrane filtration.
Regarding claim 8 and 9, Kane discloses the method comprising the mixing of the dry soluble coffee product to the freshly roasted crushed (ground) and screened coffee (‘732, pg. 2, col. 1, ln. 46-50) is about 1 : 1.25 (100: 125), which is in range with the cited range of claim 8 and 9. 
Regarding claim 12, Kane discloses the step of drying the liquid extract (‘732, pg. 3, col. 1, ln. 20-57) to provide the dry soluble coffee product, wherein the drying is performed by a vacuum shelf drier (‘732, pg. 3, ln. 45-53).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on the combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG T YOO/Primary Examiner, Art Unit 1792